Walker, J.
This is an action brought on a written contract for the lease of a certain store house in the city of Jefferson. The lease was to run ten months, and the lessees agreed to pay the lessor the sum of fifteen hundred dollars for the term, in monthly installments of one hundred and fifty dollars each.
The plaintiff set out a copy of the lease, in his peti*180tion. Defendants demurred to the petition, and plead, in bar to the action that the house became and was untenable, and in a condition dangerous to be occupied for business or other purposes, by reason of the unsound and unsafe condition of the roof and walls. And further, that after consultation with one Allen, whom they allege was the general agent of the plaintiff for collecting his rent, and that upon the suggestion of said Allen, they abandoned the premises and returned to him the key of the house, after they had occupied it for a short time.
They also claim the payment of one hundred and fifty dollars and a tender of two hundred and fifty-five dollars, as the amount due at the time they abandoned the property.
The case was tried by a jury, and resulted in a verdict for the plaintiff for the whole amount claimed.
The charge of the court was able and fair, and as favorable to the defendants as the law"and the evidence warranted it to be.
There were no special findings by the jury, and it does not appear they did not give due consideration to all the evidence.
There are three assignments of error, none of which we think are well taken or sustained by the record. Some interesting questions of law are ably discussed in the briefs. But after a careful examination of the whole record, we do not think they have any material application to this case.
There is also a motion to dismiss, for the want of a proper appeal bond, on the ground that one of the securities, Bateman & Brother, is a partnership firm.
The precise ground on which this motion rests, is not made to appear to the court, unless it be that Bateman *181&, Brother being a partnership firm, had no common seal and could not use a scroll.
We cannot hold it necessary that a security upon an appeal bond must use a seal to bind him, or that a partnership firm may not be competent security on such a bond.
The motion is therefore overruled, and the judgment <of the District Court is affirmed.
Affirmed.